15-615
     Huang v. Lynch
                                                                                       BIA
                                                                                Bukszpan, IJ
                                                                               A087 772 748
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   27th day of June, two thousand sixteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   AI DI HUANG,
14            Petitioner,
15
16                    v.                                             15-615
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Zhen Liang Li, New York, New York.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Holly M.
27                                       Smith, Senior Litigation Counsel;
28                                       Rosanne M. Perry, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Ai Di Huang, a native and citizen of the People’s

6    Republic of China, seeks review of a February 3, 2015, decision

7    of the BIA affirming a December 13, 2012, decision of an

8    Immigration Judge (“IJ”) denying him asylum, withholding of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).    In re Ai Di Huang, No. A087 772 748 (B.I.A. Feb. 3,

11   2015), aff’g No. A087 772 748 (Immig. Ct. N.Y. City Dec. 13,

12   2012).    We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14       We have reviewed the IJ’s decision as modified by the BIA.

15   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

16   (2d Cir. 2005).    The applicable standards of review are well

17   established.    See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

18   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

19       It is undisputed that Huang is not eligible for asylum

20   solely on the basis of his wife’s forced family planning

21   procedures.    See Shi Liang Lin v. U.S. Dep’t of Justice, 494

22 F.3d 296, 309-10 (2d Cir. 2007).    Nevertheless, he can still

                                     2
1    qualify for asylum or withholding of removal by demonstrating

2    that (1) he engaged in “resistance” to the family planning

3    policy, and (2) he suffered harm rising to the level of

4    persecution, or he has a well-founded fear or likelihood of

5    suffering such harm as a direct result of his resistance.     See

6    8 U.S.C. § 1101(a)(42); see also Shi Liang Lin, 494 F.3d at 313.

7        Even assuming that Huang was targeted for engaging in

8    resistance to the family planning policy, he failed to establish

9    that he suffered persecution on account of that resistance.   He

10   testified that family planning officials beat him when he

11   refused to pay a fine.   However, he did not provide any details

12   regarding the severity of the assault or allege that he suffered

13   any serious or lasting harm as a result.     See Jian Qiu Liu v.

14   Holder, 632 F.3d 820, 822 (2d Cir. 2011); see also Mei Fun Wong

15   v. Holder, 633 F.3d 64, 72 (2d Cir. 2011).   Furthermore, Huang

16   did not allege that the fine imposed caused him “severe economic

17   disadvantage” as required to demonstrate economic persecution.

18   In re T-Z-, 24 I. & N. Dec. 163, 170-75 (B.I.A. 2007); see also

19   Huo Qiang Chen v. Holder, 773 F.3d 396, 405-06 (2d Cir. 2014);

20   Guan Shan Liao v. U.S. Dep’t. of Justice, 293 F.3d 61, 70 (2d

21   Cir. 2002).



                                     3
1        Because Huang did not demonstrate past persecution, he was

2    not entitled to a presumption of a well-founded fear of future

3    persecution.      See 8 C.F.R. § 1208.13(b)(1).         And he does not

4    challenge   the    agency’s   determination      that    he   failed   to

5    independently     demonstrate   a       well-founded   fear   of   future

6    persecution.      These findings are dispositive of both asylum and

7    withholding of removal.       See Paul v. Gonzales, 444 F.3d 148,

8    156 (2d Cir. 2006).

9        For the foregoing reasons, the petition for review is

10   DENIED.

11                                   FOR THE COURT:
12                                   Catherine O=Hagan Wolfe, Clerk




                                         4